DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

This application is claiming the benefit of provisional application No. 62846786 under 35 U.S.C. 119(e). However, this application was not filed within twelve months from the filing date of the provisional application, and there is no indication of an intermediate nonprovisional application or international application designating the United States that is directly claiming the benefit of the provisional application and filed within 12 months of the filing date of the provisional application. In addition, no petition under 37 CFR 1.78(b) or request under PCT Rule 26bis.3 to restore the benefit of the provisional application has been granted.
Applicant is required to delete the claim to the benefit of the prior-filed provisional application, unless applicant can establish that this application, or an intermediate nonprovisional application or international application designating the United States, was filed within 12 months of the filing date of the provisional application. See 35 U.S.C. 119(e)(3). Alternatively, applicant may wish to file a petition to restore the benefit of the provisional application under 37 CFR 1.78 in the subsequent nonprovisional application or international application designating the United States if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition under 37 CFR 1.78(b) to restore the benefit of the provisional application must include: (1) the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78 to the prior-filed provisional application (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent nonprovisional application or international application designating the United States within the twelve-month period was unintentional.  A petition to restore the benefit of a provisional application must be filed in the subsequent application. The Director may require additional information where there is a question whether the delay was unintentional.  The petition should be addressed to:  Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the payload compartments (claims 5-7), release head (claims 6 and 7), primary rotor in a horizontal position (claim 9), and secondary rotor in a horizontal position (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the payload release head, the horizontal position of the primary and secondary rotors, and the rotatability of rotors are not discussed in the specification.

Claim Objections
Claims 2, 3, 12, and 13 are objected to because of the following informalities:
 C. 
Claims 12 and 13 recite “comprises” where “includes” should be used (i.e. “wherein the mitigation action includes stopping…”
Appropriate correction is required.
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "primary blade" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "secondary blade" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected as being dependent on a rejected claim. 
Claim 4 recites the limitation "one or more blades" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussan (US 20190241260) in view of Han (US 20210276723).

Regarding claim 1, Alhussan teaches a drone comprising:
a frame (#201);
a fuel tank coupled to the frame (#911, Fig. 9);
an engine receiving fuel from the fuel tank and secured to the frame (#901, Fig. 9), the engine driving a primary rotor (#245, #1303; [0047]: “center rotor assembly is powered by a gas engine”);
an electrical generator mechanically coupled to the engine ([0046]: “gas motor could be used to drive a generator”; [0047]: “electric motors powered by an alternator through the engine”) 
one or more motors (#229/#233/#237/#241) coupled to the electrical generator ([0047]), wherein each motor drives a secondary rotor shorter than the primary blade (#221/#223/#225/#227, Fig. 3A; blades #235 shown to be shorter than blades #253 of primary rotor); and
a processor to control the primary and secondary blades ([0025]: “hollow interior for securing…computer devices…and other associated components necessary to control flight maneuverability and to power the rotor assemblies during flight”). 
Alhussan does not appear to specifically disclose the electrical generator electrically coupled to an energy storage device or motors coupled to the energy storage device. Alhussan does teach the drive system could use batteries ([0046]: “drive system could utilize…batteries”), however Alhussan is silent to how the batteries connect to the rest of the drive system components. 
Han teaches an electrical generator (#300) electrically coupled to an energy storage device (#400; [0025]) and motors (#720) are coupled to the energy storage device ([0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the invention of Alhussan with the battery connection of Han. Doing so would allow the battery to power the rotors and the engine can replenish the battery using the engine, reducing the size of battery needed, and thereby prolonging the flight time of the aircraft (Han: [0012]).

Regarding claim 2, Alhussan teaches the drone of claim 1, wherein the drone comprises a helicopter (Fig. 3A).

Regarding claim 3, Alhussan teaches the drone of claim 1, wherein the drone comprises a vertical takeoff and landing (VTOL) vehicle ([0042]: uses rotor assemblies to create vertical flight).

Regarding claim 8, Alhussan teaches the drone of claim 1, wherein the secondary rotor is rotatable from a vertical to a horizontal position (#621/#623/#625/#627, Figs. 8A/8C; [0034]). 

Regarding claim 9, Alhussan teaches the drone of claim 1, wherein the secondary rotor is rotatable from a vertical to a horizontal position (#245, Figs. 3A/3B; [0033]).

Regarding claim 10, Alhussan teaches the drone of claim 1. Alhussan does not appear to disclose the use of machine learning code to control the primary and secondary rotors. Examiner takes Official Notice that automation via machine learning is very well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Alhussan to include machine learning code run by the processor to control at least one of the primary rotor and the secondary rotor for the purpose of automating the process and provide continuously improving operation and control of the aircraft of Alhussan.

Regarding claim 16, Alhussan teaches a method, comprising:
providing a hybrid drone propulsion with a combustion engine (#901) and one or more electric motors ([0046]);
attaching a main rotor (#245) to the combustion engine (#1303; [0047]: “center rotor assembly is powered by a gas engine”);
attaching one or more secondary rotors (#221/#223/#225/#227) to the one or more electric motors (#229/#233/#237/#241; [0046]-[0047]). 
Alhussan does not appear to specifically disclose charging a battery with the combustion engine and powering the electric motor with the battery. Alhussan does teach the drive system could use batteries ([0046]: “drive system could utilize…batteries”), however Alhussan is silent to how the batteries connect to the rest of the drive system components. 
Han teaches charging a battery (#400) with the combustion engine (#100; [0026]) and powering the electric motor (#720) with the battery (#400; [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the invention of Alhussan with the battery connections of Han. Doing so would allow the battery to power the rotors and the engine can replenish the battery using the engine, reducing the size of battery needed, and thereby prolonging the flight time of the aircraft (Han: [0012]).

Regarding claim 17, Alhussan teaches the method of claim 16, comprising performing vertical takeoff and landing (VTOL) ([0042]: uses rotor assemblies to create vertical flight).

Claims 4-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussan (US 20190241260) in view of Han (US 20210276723) as applied to claims 1 and 16 above, and further in view of Markov (US 20140246545).

Regarding claim 4, Alhussan teaches the drone of claim 1. Alhussan does not appear to disclose an autonomous navigation unit. Markov teaches an autonomous navigation unit to control one or more blades ([0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Alhussan to include the autonomous navigation unit of Markov. Doing so would allow the aircraft to navigate without operator intervention, and therefore operate in areas where the operator does not have visual awareness of the aircraft and its surroundings or automatically land when mission requirements have been met (Markov: [0087]).

Regarding claim 5, Alhussan teaches the drone of claim 1, comprising a plurality of payload compartments ([0026]). Alhussan does not appear to teach where the payload would be placed on the body. Markov teaches a plurality of payload compartments (#112/#212) positioned evenly on a plurality of sides of the frame (Fig. 2a). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Alhussan with the payload locations of Markov. Doing so would balance the aircraft weight distribution, making flight safer and more stable. 

Regarding claim 6, Alhussan teaches the drone of claim 1. Alhussan does not appear to specifically disclose a liquid payload, though Alhussan does disclose payloads being attached to the frame ([0026]). Markov teaches comprising a liquid payload (#212) coupled to the frame and a computer-controlled release head (#408) coupled to the payload to dispense the payload ([0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Alhussan to include the liquid payload of Markov. Doing so would allow the aircraft to distribute liquid payload such as fertilizers, pesticides, and fungicides to a targeted area (Markov: [0002]). 

Regarding claim 7, Alhussan teaches the drone of claim 1, comprising a payload coupled to the frame ([0026]). Alhussan does not appear to specifically disclose a computer-controlled release head coupled to the payload to dispense the payload. Markov teaches and a computer-controlled ([0084]) release head (#320a/b) coupled to the payload to dispense the payload ([0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Alhussan with the payload release system of Markov. Doing so would allow the aircraft to distribute (Markov: [0002]). 

Regarding claim 18, Alhussan teaches the method of claim 16. Alhussan does not appear to disclose dispensing a payload over a farm region. Markov teaches dispensing a payload over a farm region ([0039]-[0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Alhussan to operate with a method of dispensing a payload over a farm region as in Markov. Doing so would allow the aircraft to distribute materials in solid form to taller plants and trees not typically able to be reached by a ground-based applicator (Markov: [0035])

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussan (US 20190241260) in view of Han (US 20210276723) as applied to claim 1 above, and further in view of Mellinger (US 20190073912).

Regarding claim 11, Alhussan teaches the drone of claim 1. Alhussan does not appear to specifically disclose a camera coupled to the processor to capture images near the drone, wherein the processor detects a potential blade collision and provide one or more mitigation actions. 
Mellinger teaches a drone comprising a camera (#244) coupled to the processor ([0073], [0094]) to capture images near the drone ([0044]), wherein the processor detects a potential blade collision ([0023]) and provide one or more mitigation actions ([0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Alhussan with the camera and mitigation actions as taught by Mellinger. Doing so would provide an apparatus for avoiding collision (Mellinger: [0083]) and/or mitigating damage to the object based on the classification of the object with which the drone might collide ([0027]-[0028]).

Regarding claim 12, Alhussan, as modified, teaches the drone of claim 11. Mellinger further teaches the mitigation action comprises stopping or retracting the primary rotor ([0028]). 

Regarding claim 13, Alhussan, as modified, teaches the drone of claim 11. Mellinger further teaches wherein the mitigation action comprises controlling the secondary rotor for a controlled landing ([0060]) or hovering above a spot ([0083], reduce the velocity to reduce momentum, i.e. hovering). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alhussan (US 20190241260) in view of Han (US 20210276723) as applied to claim 1 above, and further in view of Wu (US 20170129605).

Regarding claim 14, Alhussan teaches the drone of claim 1. Alhussan does not appear to disclose comprising code to detect plant condition or soil condition from a camera image. Wu teaches a drone comprising code to detect plant condition or soil condition ([0100]: “visual images about the state of the agricultural product”) from a camera image ([0100]; [0141]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Alhussan with the plant or soil detection from a camera image of Wu. Doing so would provide a method of determining the type of fertilizer applied to a particular crop and spraying only the necessary areas (Wu: [0100]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alhussan (US 20190241260) in view of Han (US 20210276723) as applied to claim 1 above, and further in view of Li (US 20190185186).

Regarding claim 15, Alhussan teaches the drone of claim 1. Alhussan does not appear to disclose comprising code to inspect a structure for maintenance. Li teaches a drone comprising code ([0018]) to inspect a structure for maintenance requirement ([0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Alhussan to include the structure inspection capability of Li. Doing so would provide a means for a less labor-intensive method of inspecting for damage than the traditional manual inspections (Li: [0057]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martirosyan (US 20180046187) shows an aerial vehicle with a camera to avoid collisions. 
Waun (US 11015480) shows an aircraft having a motor powering a propulsor and an alternator to power a battery and an electric motor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647